DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers in parent application 13/693829 required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/27/2019 has been considered as to the merits.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  It appears that a redundant instance of the phrase “headrest pillar” is included in line 5 of claim 1.  Claims 2-6 are objected to as being dependent upon an objected base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Watadani (6,499,805).  With respect to claim 1, Watadani discloses a headrest comprising a front part (50) that receives an occupant’s head, a back part (40) that engages with the front part, a headrest pillar (11) that comprises lateral shaft (unlabeled, but shown as the cross piece extending between leg portions (12)(12)), and a decoration rim (32): the headrest pillar (11) engaged with the front part (50) and the back part (40) and the decoration rim attached to bottoms of the front part, the back part and the lateral shaft.  With respect to claim 2, on an inner side of the front part (50) (see Figure 5), the front part comprises a pair of first convexes, formed by edges (53), facing each other, each of the first convexes extending in a 
Watandani does not explicitly disclose the method steps of “engaging” and “attaching” however such method steps are broad and required to arrive at the final product disclosed by Watandani.  The pillar (11) is shown extending through apertures (33) and (33’) formed within the back part (40) and the rim (32) and the front part (50) is engaged with the back part (40), therefore the headrest pillar is “engaged” with the front part, back part and rim.  Furthermore, the rim (32) is attached to the front part, the back part and shaft by way of extension portion (33’)).  
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harrell (5,236,246) (note the decorative rim portion (34)); Morilhat et al. (US 2008/0211286) (note the decorative rim portion (34) and front and back portions); Yamashita (4,858,994) (note the rims portions (9)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636